DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              FRANK FERRANTE and ROSANNE RICARD,
                          Appellants,

                                    v.

                  FEDERAL NATIONAL MORTGAGE
                         ASSOCIATION,
                            Appellee.

                              No. 4D16-4269

                              [March 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Peter D. Blanc, Judge; L.T. Case No. 50-2015-CA-002387
AW.

    Kendrick Almaguer of The Ticktin Law Group, PLLC, Deerfield Beach,
for appellants.

  Cynthia L. Comras, David Rosenberg, and Jarrett Cooper of Robertson,
Anschutz & Schneid, P.L., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.